EXHIBIT 10.2

AMENDED AND RESTATED
COMMITTED LINE OF CREDIT NOTE

$5,000,000.00                                                                                                          May
29, 2002

FOR VALUE RECEIVED, INTEST CORPORATION, INTEST SUNNYVALE CORPORATION, TEMPTRONIC
CORPORATION, INTEST INVESTMENTS, INC., INTEST LICENSING CORP. and INTEST IP
CORP. (each a "Borrower" and collectively, the "Borrowers"), with an address at
Seven Esterbrook Lane, Cherry Hill, New Jersey 08003, jointly and severally
promise to pay to the order of PNC BANK, NATIONAL ASSOCIATION (the "Bank"), in
lawful money of the United States of America in immediately available funds at
its offices located at 1950 East Route 70, Cherry Hill, New Jersey 08003, or at
such other location as the Bank may designate from time to time, the principal
sum of FIVE MILLION DOLLARS ($5,000,000.00) (the "Facility") or such lesser
amount as may be advanced to or for the benefit of the Borrowers hereunder,
together with interest accruing on the outstanding principal balance from the
date hereof, all as provided below:

1.  Advances. The Borrowers may request advances, repay and request additional
advances hereunder until the Expiration Date, subject to the terms and
conditions of this Note and the other Loan Documents (as hereinafter defined).
The "Expiration Date" shall mean February 28, 2004, or such later date as may be
designated by the Bank by written notice from the Bank to the Borrowers. The
Borrowers acknowledge and agree that in no event will the Bank be under any
obligation to extend or renew the Facility or this Note beyond the Expiration
Date. The Borrowers may request advances hereunder upon giving oral or written
notice to the Bank by 11:00 a.m. (Philadelphia, Pennsylvania time) (a) on the
day of the proposed advance, in the case of advances to bear interest under the
Base Rate Option (as hereinafter defined) and (b) three (3) Business Days prior
to the proposed advance, in the case of advances to bear interest under the
Euro-Rate Option (as hereinafter defined), followed promptly thereafter by the
Borrowers' written confirmation to the Bank of any oral notice. The aggregate
unpaid principal amount of advances under this Note shall not exceed the face
amount of this Note.

2.   Rate of Interest.  Each advance outstanding under this Note will bear
interest at a rate or rates per annum as may be selected by the Borrower from
the interest rate options set forth below (each, an "Option"):

      (i)  Base Rate Option. A rate of interest per annum which is at all times
equal to the sum of (A) higher of (1) Prime Rate or (2) the Federal Funds Rate,
plus (B) fifty basis points (0.50%). For purposes hereof, the "Federal Funds
Rate" means the weighted average (rounded upwards, if necessary, to the next
1/100 of 1%) of the rates on overnight Federal funds transactions with members
of the Federal Reserve System arranged by Federal funds brokers, as published on
the next succeeding Business Day by the Federal Reserve Bank of New York, or if
such rate is not so published for any day that is a Business Day, the average
(rounded upwards, if necessary, to the next 1/100 of 1%) for the quotations for
such day for such transactions received by the Bank from three Federal funds
brokers of recognized standing selected by it. For purposes hereof, the term
"Prime Rate" shall mean the rate publicly announced by the Bank from time to
time as its prime rate. The Prime Rate is determined from time to time by the
Bank as a means of pricing some loans to its borrowers. The Prime Rate is not
tied to any external rate of interest or index, and does not necessarily reflect
the lowest rate of interest actually charged by the Bank to any particular class
or category of customers. If and when the Prime Rate changes, the rate of
interest with respect to any advance to which the Base Rate Option applies will
change automatically without notice to the Borrower, effective on the date of
any such change. There are no required minimum interest periods for advances
bearing interest under the Base Rate Option.

      

(ii)  Euro-Rate Option. A rate per annum equal to the sum of (A) the Euro-Rate,
plus (B) two hundred twenty-five (225) basis points (2.25%), for the applicable
Euro-Rate Interest Period.



For purposes hereof, the following terms shall have the following meanings:

"Business Day"

shall mean any day other than a Saturday or Sunday or a legal holiday on which
commercial banks are authorized or required to be closed for business in
Philadelphia, Pennsylvania.



"Euro-Rate"

shall mean, with respect to any advance to which the Euro-Rate Option applies
for the applicable Euro-Rate Interest Period, the interest rate per annum
determined by the Bank by dividing (the resulting quotient rounded upwards, if
necessary, to the nearest 1/100th of 1%) (i) the rate of interest determined by
the Bank in accordance with its usual procedures (which determination shall be
conclusive absent manifest error) to be the eurodollar rate two (2) Business
Days prior to the first day of such Euro-Rate Interest Period for an amount
comparable to such advance and having a borrowing date and a maturity comparable
to such Euro-Rate Interest Period by (ii) a number equal to 1.00 minus the
Euro-Rate Reserve Percentage.



"Euro-Rate Interest Period"

shall mean the period of one (1), two (2), three (3) or six (6) months selected
by the Borrowers commencing on the date of disbursement of an advance (or the
date of conversion of an advance to the Euro-Rate Option, as the case may be)
and each successive period selected by the Borrowers thereafter; provided, that
if a Euro-Rate Interest Period would end on a day which is not a Business Day,
it shall end on the next succeeding Business Day, unless such day falls in the
succeeding calendar month in which case the Euro-Rate Interest Period shall end
on the next preceding Business Day. In no event shall any Euro-Rate Interest
Period end on a day after the Expiration Date.



"Euro-Rate Reserve Percentage"

shall mean the maximum effective percentage in effect on such day as prescribed
by the Board of Governors of the Federal Reserve System (or any successor) for
determining the reserve requirements (including, without limitation,
supplemental, marginal and emergency reserve requirements) with respect to
eurocurrency funding (currently referred to as "Eurocurrency liabilities").



The Euro-Rate shall be adjusted with respect to any advance to which the
Euro-Rate Option applies on and as of the effective date of any change in the
Euro-Rate Reserve Percentage. The Bank shall give prompt notice to the Borrowers
of the Euro-Rate as determined or adjusted in accordance herewith, which
determination shall be conclusive absent manifest error.

If the Bank determines (which determination shall be final and conclusive) that,
by reason of circumstances affecting the eurodollar market generally, deposits
in dollars (in the applicable amounts) are not being offered to banks in the
eurodollar market for the selected term, or adequate means do not exist for
ascertaining the Euro-Rate, then the Bank shall give notice thereof to the
Borrowers. Thereafter, until the Bank notifies the Borrowers that the
circumstances giving rise to such suspension no longer exist, (a) the
availability of the Euro-Rate Option shall be suspended, and (b) the interest
rate for all advances then bearing interest under the Euro-Rate Option shall be
converted at the expiration of the then current Euro-Rate Interest Period(s) to
the Base Rate Option.

In addition, if, after the date of this Note, the Bank shall determine (which
determination shall be final and conclusive) that any enactment, promulgation or
adoption of or any change in any applicable law, rule or regulation, or any
change in the interpretation or administration thereof by a governmental
authority, central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by the Bank with any guideline, request or
directive (whether or not having the force of law) of any such authority,
central bank or comparable agency shall make it unlawful or impossible for the
Bank to make or maintain or fund loans under the Euro-Rate Option, the Bank
shall notify the Borrowers. Upon receipt of such notice, until the Bank notifies
the Borrowers that the circumstances giving rise to such determination no longer
apply, (a) the availability of the Euro-Rate Option shall be suspended, and (b)
the interest rate on all advances then bearing interest under the Euro-Rate
Option shall be converted to the Base Rate Option either (i) on the last day of
the then current Euro-Rate Interest Period(s) if the Bank may lawfully continue
to maintain advances under the Euro-Rate Option to such day, or (ii) immediately
if the Bank may not lawfully continue to maintain advances under the Euro-Rate
Option.

The foregoing notwithstanding, it is understood that the Borrowers may select
different Options to apply simultaneously to different portions of the advances
and may select up to three (3) different interest periods to apply
simultaneously to different portions of the advances bearing interest under the
Euro-Rate Option. Interest hereunder will be calculated on the basis of a year
of 360 days for the actual number of days elapsed. In no event will the rate of
interest hereunder exceed the maximum rate allowed by law.

3.   Interest Rate Election

. Subject to the terms and conditions of this Note, at the end of each interest
period applicable to any advance, the Borrowers may renew the Option applicable
to such advance or convert such advance to a different Option; provided that,
during any period in which any Event of Default (as hereinafter defined) has
occurred and is continuing, any advances bearing interest under the Euro-Rate
Option shall, at the Bank's sole discretion, be converted at the end of the
applicable Euro-Rate Interest Period to the Base Rate Option and the Euro-Rate
Option will not be available to Borrowers with respect to any new advances until
such Event of Default has been cured by the Borrowers or waived by the Bank. The
Borrowers shall notify the Bank of each election of an Option, each conversion
from one Option to another, the amount of the advances then outstanding to be
allocated to each Option and where relevant the interest periods therefor. In
the case of converting to the Euro-Rate Option, such notice shall be given at
least three (3) Business Days prior to the commencement of any Euro-Rate
Interest Period. If no notice of conversion or renewal is timely received by the
Bank, the Borrowers shall be deemed to have converted such advance to the Base
Rate Option. Any such election shall be promptly confirmed in writing by such
method as the Bank may require.



4.   Advance Procedures.

A request for advance made by telephone must be promptly confirmed in writing by
such method as the Bank may require. The Borrowers authorize the Bank to accept
telephonic requests for advances, and the Bank shall be entitled to rely upon
the authority of any person providing such instructions. The Borrower hereby
indemnifies and holds the Bank harmless from and against any and all damages,
losses, liabilities, costs and expenses (including reasonable attorneys' fees
and expenses) which may arise or be created by the acceptance of such telephone
requests or making such advances. The Bank will enter on its books and records,
which entry when made will be presumed correct, the date and amount of each
advance, the interest rate and interest period applicable thereto, as well as
the date and amount of each payment.



5.  Payment Terms

. The Borrowers shall pay accrued interest on the unpaid principal balance of
this Note in arrears: (a) for the portion of advances bearing interest under the
Base Rate Option, on the first day of each month during the term hereof, (b) for
the portion of advances bearing interest under the Euro-Rate Option, on the last
day of the respective Euro-Rate Interest Period for such advance, (c) if any
Euro-Rate Interest Period is longer than three (3) months, then also on the
three (3) month anniversary of such interest period and every three (3) months
thereafter, and (d) for all advances, at maturity, whether by acceleration of
this Note or otherwise, and after maturity, on demand until paid in full. All
outstanding principal and accrued interest hereunder shall be due and payable in
full on the Expiration Date.



If any payment under this Note shall become due on a Saturday, Sunday or public
holiday under the laws of the State where the Bank's office indicated above is
located, such payment shall be made on the next succeeding business day and such
extension of time shall be included in computing interest in connection with
such payment. The Borrowers hereby authorize the Bank to charge the Borrowers'
deposit account at the Bank for any payment when due hereunder. Payments
received will be applied to charges, fees and expenses (including attorneys'
fees), accrued interest and principal in any order the Bank may choose, in its
sole discretion.

6.  Late Payments; Default Rate.

If the Borrowers fail to make any payment of principal, interest or other amount
coming due pursuant to the provisions of this Note within fifteen (15) calendar
days of the date due and payable, the Borrowers also shall pay to the Bank a
late charge equal to the lesser of five percent (5%) of the amount of such
payment or $100.00 (the "Late Charge"). Such fifteen (15) day period shall not
be construed in any way to extend the due date of any such payment. Upon
maturity, whether by acceleration, demand or otherwise, and at the Bank's option
upon the occurrence of any Event of Default (as hereinafter defined) and during
the continuance thereof, this Note shall bear interest at a rate per annum
(based on a year of 360 days and actual days elapsed) which shall be three
percentage points (3%) in excess of the interest rate in effect from time to
time under this Note but not more than the maximum rate allowed by law (the
"Default Rate"). The Default Rate shall continue to apply whether or not
judgment shall be entered on this Note. Both the Late Charge and the Default
Rate are imposed as liquidated damages for the purposes of defraying the Bank's
expenses incident to the handling of delinquent payments, but are in addition
to, and not in lieu of, the Bank's exercise of any rights and remedies
hereunder, under the other Loan Documents or under applicable law, and any fees
and expenses of any agents or attorneys which the Bank may employ. In addition,
the Default Rate reflects the increased credit risk to the Bank of carrying a
loan that is in default. The Borrower agrees that the Late Charge and Default
Rate are reasonable forecasts of just compensation for anticipated and actual
harm incurred by the Bank, and that the actual harm incurred by the Bank cannot
be estimated with certainty and without difficulty.



7.  Prepayment.

The Borrowers shall have the right to prepay at any time and from time to time,
in whole or in part, without penalty, any advance hereunder which is accruing
interest under the Base Rate Option. If the Borrowers prepay (whether voluntary,
on default or otherwise) all or any part of any advance which is accruing
interest under the Euro-Rate Option on other than the last day of the applicable
Euro-Rate Interest Period, the Borrowers shall pay to the Bank, on demand
therefor, all amounts due pursuant to paragraph 8 below, including the Cost of
Prepayment, if any.



8.   Yield Protection

. The Borrowers shall pay to the Bank, on written demand therefor, together with
the written evidence of the justification therefor, all direct costs incurred,
losses suffered or payments made by the Bank by reason of any change in law or
regulation or its interpretation imposing any reserve, deposit, allocation of
capital, or similar requirement (including without limitation, Regulation D of
the Board of Governors of the Federal Reserve System) on the Bank, its holding
company or any of their respective assets. In addition, the Borrowers agree to
indemnify the Bank against any liabilities, losses or expenses (including loss
of margin, any loss or expense sustained or incurred in liquidating or employing
deposits from third parties, and any loss or expense incurred in connection with
funds acquired to effect, fund or maintain any advance (or any part thereof)
bearing interest under the Euro-Rate Option) which the Bank sustains or incurs
as a consequence of either (i) the Borrowers' failure to make a payment on the
due date thereof, (ii) the Borrowers' revocation (expressly, by later
inconsistent notices or otherwise) in whole or in part of any notice given to
the Bank to request, convert, renew or prepay any advance, or (iii) the
Borrowers' payment, prepayment or conversion of any advance bearing interest
under the Euro-Rate Option on a day other than the last day of the applicable
Euro-Rate Interest Period, including but not limited to the Cost of Prepayment.
"Cost of Prepayment" means an amount equal to the present value, if positive, of
the product of (a) the difference between (i) the yield, on the beginning date
of the applicable interest period, of a U.S. Treasury obligation with a maturity
similar to the applicable interest period minus (ii) the yield, on the
prepayment date, of a U.S. Treasury obligation with a maturity similar to the
remaining maturity of the applicable interest period, and (b) the principal
amount to be prepaid, and (c) the number of years, including fractional years
from the prepayment date to the end of the applicable interest period. The yield
on any U.S. Treasury obligation shall be determined by reference to Federal
Reserve Statistical Release H.15(519) "Selected Interest Rates". For purposes of
making present value calculations, the yield to maturity of a similar maturity
U.S. Treasury obligation on the prepayment date shall be deemed the discount
rate. The Cost of Prepayment shall also apply to any payments made after
acceleration of the maturity of this Note. The Bank's determination of an amount
payable under this paragraph shall, in the absence of manifest error, be
conclusive and shall be payable on demand.



9.  Other Loan Documents.

This Note is issued in connection with a Letter Agreement by and among the
Borrowers and the Bank, dated on or before the date hereof (the "Letter
Agreement"), and the other agreements and documents executed in connection
therewith or referred to therein, the terms of which are incorporated herein by
reference (as amended, modified or renewed from time to time, collectively the
"Loan Documents"), and is secured by the property described in the Loan
Documents (if any) and by such other collateral as previously may have been or
may in the future be granted to the Bank to secure this Note.



10.  Events of Default.

The occurrence of any of the following events will be deemed to be an "Event of
Default" under this Note: (i) the nonpayment of any principal, interest or other
indebtedness under this Note when due; (ii) the occurrence of any event of
default or default under any Loan Document or any other debt, liability or
obligation to the Bank of any Obligor or any Obligor's failure to observe or
perform any covenant or other agreement with the Bank contained in any Loan
Document or any other documents now or in the future evidencing or security the
obligations of any Obligor to Banks not otherwise specifically constituting an
Event of Default under this Section 10, which default is not cured within thirty
(30) days from the earlier of (a) Obligor's actual knowledge thereof or (b)
Obligor's receipt of written notice from Bank thereof; provided that if such
default is (I) willfully caused or permitted by Obligors or (II) consists of a
willful failure by Obligors to comply with the covenants set forth in the Letter
Agreement, no such notice or grace period shall be provided to Obligors;
(iii) the filing by or against any Obligor of any proceeding in bankruptcy,
receivership, insolvency, reorganization, liquidation, conservatorship or
similar proceeding (and, in the case of any such proceeding instituted against
any Obligor, such proceeding is not dismissed or stayed within sixty (60) days
of the commencement thereof, provided that the Bank shall not be obligated to
advance additional funds during such period); (iv) any assignment by any Obligor
for the benefit of creditors, or any levy, garnishment, attachment or similar
proceeding is instituted against any property of any Obligor held by or
deposited with the Bank; (v) a default with respect to any other indebtedness of
any Obligor for borrowed money, if the effect of such default is to cause or
permit the acceleration of such debt; (vi) the commencement of any foreclosure
or forfeiture proceeding, execution or attachment against any collateral
securing the obligations of any Obligor to the Bank; (vii) the entry of a final
judgment (not fully covered by insurance) against any Obligor in excess of
$50,000 (or judgments aggregating $75,000) and the failure of such Obligor to
discharge the judgment within ten days of the entry thereof; (viii) if this Note
or any guarantee executed by any Guarantor is secured, the failure of any
Obligor to provide the Bank with additional collateral if in the Bank's opinion
at any time or times, the market value of any of the collateral securing this
Note or any guarantee has depreciated below that required pursuant to the Loan
Documents (if any) or, if no specific value is so required, then in an amount
deemed material by the Bank; (ix) any material adverse change in any Obligor's
business, assets, operations, financial condition or results of operations; (x)
any Obligor ceases doing business as a going concern; (xi) the revocation or
attempted revocation, in whole or in part, of any guarantee by any Guarantor;
(xii) the death, incarceration, indictment or legal incompetency of any
individual Obligor or, if any Obligor is a partnership or limited liability
company, the death, incarceration, indictment or legal incompetency of any
individual general partner or member; or (xiii) any representation or warranty
made by any Obligor to the Bank in any Loan Document, or any other documents now
or in the future evidencing or securing the obligations of any Obligor to the
Bank, is false, erroneous or misleading in any material respect. Notwithstanding
anything contained herein, the merger of one Obligor into another Obligor shall
not constitute an Event of Default. As used herein, the term "Obligor" means any
Borrower and any Guarantor, and the term "Guarantor" means any guarantor of the
Borrower's obligations to the Bank existing on the date of this Note or arising
in the future.



Upon the occurrence of an Event of Default: (a) the Bank shall be under no
further obligation to make advances hereunder; (b) if an Event of Default
specified in clause (iii) or (iv) above shall occur, the outstanding principal
balance and accrued interest hereunder together with any additional amounts
payable hereunder shall be immediately due and payable without demand or notice
of any kind; (c) if any other Event of Default shall occur, the outstanding
principal balance and accrued interest hereunder together with any additional
amounts payable hereunder, at the Bank's option and without demand or notice of
any kind, may be accelerated and become immediately due and payable; (d) at the
Bank's option, this Note will bear interest at the Default Rate from the date of
the occurrence of the Event of Default; and (e) the Bank may exercise from time
to time any of the rights and remedies available under the Loan Documents or
under applicable law.

11.  Right of Setoff.

In addition to all liens upon and rights of setoff against the Borrowers' money,
securities or other property given to the Bank by law, the Bank shall have, with
respect to the Borrowers' obligations to the Bank under this Note and to the
extent permitted by law, a contractual possessory security interest in and a
contractual right of setoff against, and the Borrowers hereby assign, convey,
deliver, pledge and transfer to the Bank all of the Borrowers' right, title and
interest in and to, all of the Borrowers' deposits, moneys, securities and other
property now or hereafter in the possession of or on deposit with, or in transit
to, the Bank or any other direct or indirect subsidiary of The PNC Financial
Services Group, Inc., whether held in a general or special account or deposit,
whether held jointly with someone else, or whether held for safekeeping or
otherwise, excluding, however, all IRA, Keogh, payroll accounts, and trust
accounts. Every such security interest and right of setoff may be exercised
without demand upon or notice to the Borrowers. Every such right of setoff shall
be deemed to have been exercised immediately upon the occurrence of an Event of
Default hereunder without any action of the Bank, although the Bank may enter
such setoff on its books and records at a later time.



12.  Miscellaneous.

All notices, demands, requests, consents, approvals and other communications
required or permitted hereunder must be in writing (except as may be agreed
otherwise above with respect to borrowing requests) and will be effective upon
receipt. Such notices and other communications may be hand-delivered, sent by
facsimile transmission with confirmation of delivery and a copy sent by
first-class mail, or sent by nationally recognized overnight courier service, to
the addresses for the Bank and the Borrowers set forth in the Letter Agreement
or to such other address as either may give to the other in writing for such
purpose. No delay or omission on the Bank's part to exercise any right or power
arising hereunder will impair any such right or power or be considered a waiver
of any such right or power, nor will the Bank's action or inaction impair any
such right or power. No modification, amendment or waiver of any provision of
this Note nor consent to any departure by the Borrowers therefrom will be
effective unless made in a writing signed by the Bank. The Borrowers agree to
pay on demand, to the extent permitted by law, all costs and expenses incurred
by the Bank in the enforcement of its rights in this Note and in any security
therefor, including without limitation reasonable fees and expenses of the
Bank's counsel. If any provision of this Note is found to be invalid by a court,
all the other provisions of this Note will remain in full force and effect. The
Borrower and all other makers and indorsers of this Note hereby forever waive
presentment, protest, notice of dishonor and notice of non-payment. The
Borrowers also waive all defenses based on suretyship or impairment of
collateral. If this Note is executed by more than one Borrower, the obligations
of such persons or entities hereunder will be joint and several. This Note shall
bind the Borrowers and their respective heirs, executors, administrators,
successors and assigns, and the benefits hereof shall inure to the benefit of
the Bank and its successors and assigns; provided, however, that the Borrowers
may not assign this Note in whole or in part without the Bank's written consent
and the Bank at any time may assign this Note in whole or in part.



This Note has been delivered to and accepted by the Bank and will be deemed to
be made in the State where the Bank's office indicated above is located. This
Note will be interpreted and the rights and liabilities of the Bank and the
Borrower determined in accordance with the laws of the State where the Bank's
office indicated above is located, excluding its conflict of laws rules. The
Borrowers hereby irrevocably consent to the exclusive jurisdiction of any state
or federal court in the county or judicial district where the Bank's office
indicated above is located; provided that nothing contained in this Note will
prevent the Bank from bringing any action, enforcing any award or judgment or
exercising any rights against any of the Borrowers individually, against any
security or against any property of any of the Borrowers within any other
county, state or other foreign or domestic jurisdiction. The Borrowers
acknowledge and agree that the venue provided above is the most convenient forum
for both the Bank and the Borrowers. The Borrowers waive any objection to venue
and any objection based on a more convenient forum in any action instituted
under this Note.

13.  Amendment and Restatement.

This Note amends and restates, and is in substitution for, that certain Second
Amended and Restated Committed Line of Credit Note in the original principal
amount of $5,000,000.00 payable to the order of the Bank and dated November 1,
2000 (the "Existing Note"). However, without duplication, this Note shall in no
way extinguish, cancel or satisfy Borrowers' unconditional obligation to repay
all indebtedness evidenced by the Existing Note or constitute a novation of the
Existing Note. Nothing herein is intended to extinguish, cancel or impair the
lien priority or effect of any security agreement, pledge agreement or mortgage
with respect to any Obligor's obligations hereunder and under any other document
relating hereto.



14.  WAIVER OF JURY TRIAL.

The Borrowers irrevocably waive any and all rights the Borrowers may have to a
trial by jury in any action, proceeding or claim of any nature relating to this
Note, any documents executed in connection with this Note or any transaction
contemplated in any of such documents. The Borrowers acknowledge that the
foregoing waiver is knowing and voluntary.



The Borrowers acknowledge that it has read and understood all the provisions of
this Note, including the waiver of jury trial, and has been advised by counsel
as necessary or appropriate.

 

[

Rest of page intentionally left blank.]



 

 

 

 

 

WITNESS

the due execution hereof as a document under seal, as of the date first written
above, with the intent to be legally bound hereby.



INTEST SUNNYVALE CORPORATION

INTEST CORPORATION

 

 

By:   /s/ Hugh T. Regan, Jr.

By:   /s/ Hugh T. Regan, Jr.

Print Name:   Hugh T. Regan, Jr.

Print Name:   Hugh T. Regan, Jr.

Title:   Secretary and Treasurer

Title:   Secretary and Treasurer

 

 

 

 

TEMPTRONIC CORPORATION

INTEST IP CORP.

 

 

By:   /s/ Hugh T. Regan, Jr.

By:   /s/ Hugh T. Regan, Jr.

Print Name:   Hugh T. Regan, Jr.

Print Name:   Hugh T. Regan, Jr.

Title:   Secretary and Treasurer

Title:   Secretary and Treasurer

 

 

 

 

INTEST LICENSING CORP.

INTEST INVESTMENTS, INC.

 

 

By:   /s/ Hugh T. Regan, Jr.

By:   /s/ Hugh T. Regan, Jr.

Print Name:   Hugh T. Regan, Jr.

Print Name:   Hugh T. Regan, Jr.

Title:   Secretary and Treasurer

Title:   Secretary and Treasurer

